             Case 2:15-cv-01901-TSZ Document 372 Filed 01/22/21 Page 1 of 4




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        SEATTLE TIMES COMPANY,
 8                        Plaintiff,
 9         v.

        LEATHERCARE, INC.; STEVEN RITT;
10
        and the marital community composed of
        STEVEN RITT and LAURIE ROSEN-                     C15-1901 TSZ
11
        RITT,
                         Defendants/Third-Party           ORDER
12
                         Plaintiffs,
13         v.

14      TOUCHSTONE SLU LLC; and
        TB TS/RELP LLC,
15
                          Third-Party Defendants.
16
            THIS MATTER comes before the Court on an unopposed motion, docket no. 362,
17
     brought by (i) LeatherCare, Inc. (“LeatherCare”); (ii) Steven Ritt and the marital
18
     community composed of Steven Ritt and Laurie Rosen-Ritt (collectively, “Ritt”); and
19
     (iii) Touchstone SLU LLC and TB TS/RELP LLC (collectively, “Touchstone”), seeking
20
     a determination concerning the reasonableness of a settlement among them. The only
21
     other party to this litigation, Seattle Times Company (“Seattle Times”), has indicated that
22
     it does not oppose entry of an order finding the proposed settlement reasonable, it waives
23

     ORDER - 1
             Case 2:15-cv-01901-TSZ Document 372 Filed 01/22/21 Page 2 of 4




 1 any right to a hearing under RCW 4.22.060, and it reserves all rights and defenses as to

 2 the effect of the settlement on its several liability. Pla.’s Statement of Non-Opposition

 3 (docket no. 370).

 4         The Court is of the opinion that no reasonable determination is required.

 5 Washington’s Tort Reform Act effectively abolished “joint and several liability in most

 6 circumstances in favor of proportionate liability.” Point Ruston, LLC v. Pac. NW Reg’l

 7 Council of United Bhd. of Carpenters & Joiners of Am., No. C09-5232, 2010 WL

 8 2545399 at *1 (W.D. Wash. June 21, 2010). The “centerpiece” of this legislation, i.e.,

 9 RCW 4.22.070, requires that all liability be apportioned unless a listed exception applies,

10 in which event the liability would be joint and several. See id. at *2 (quoting Standing

11 Rock Homeowners Ass’n v. Misich, 106 Wn. App. 231, 245, 23 P.3d 520 (2001)); see

12 also RCW 4.22.070(1). Only if a defendant is jointly and severally liable is the effect of

13 any settlement governed by RCW 4.22.060, which requires that a determination as to the

14 reasonableness of the amount to be paid in settlement be obtained from the Court. See

15 RCW 4.22.070(2); see also RCW 4.22.060(1). In this matter, however, the Court has

16 expressly declared that Ritt has no liability, see Order at 121, ¶ 2 (docket no. 270), and

17 that Seattle Times and LeatherCare are severally, and not jointly, liable to Touchstone,

18 see id. at 118, ¶ 4. Thus, no reasonableness analysis is required by RCW 4.22.070(2).

19 Moreover, actions, like this one, relating to hazardous substances are explicitly excluded

20 from the requirements of the Tort Reform Act’s “centerpiece.” RCW 4.22.070(3)(a).

21         Having concluded that no hearing pursuant to RCW 4.22.060 is needed, the Court

22 nevertheless accepts the concession of Seattle Times that the proposed settlement among

23

     ORDER - 2
            Case 2:15-cv-01901-TSZ Document 372 Filed 01/22/21 Page 3 of 4




 1 Touchstone, LeatherCare, and Ritt is reasonable. LeatherCare was allocated a share of

 2 Touchstone’s recovery under Washington’s Model Toxics Control Act (“MTCA”) in the

 3 amount of $5,435,432.24. Order at 119, ¶ 7 (docket no. 270). Of that sum, a portion was

 4 paid to Seattle Times to reimburse it for what it overpaid to Touchstone pursuant to the

 5 MTCA, see Satisfaction of Judgment (docket no. 365), and judgment was entered against

 6 LeatherCare and in favor of Touchstone on its MTCA claim in the principal amount of

 7 $3,580,676.85, plus interest to accrue at the rate of two and forty-four hundredths of one

 8 percent (2.44%) per annum. Judgment at ¶¶ 5 & 9 (docket no. 271). Supplemental

 9 judgment was entered against LeatherCare and in favor of Touchstone with respect to its

10 reasonable attorneys’ fees in the amount of $446,746.53, see Supp. Judgment (docket

11 no. 337), resulting in a principal balance of $4,027,423.38 owed by LeatherCare to

12 Touchstone, with LeatherCare also being responsible for a 29/103 share of any future

13 response costs relating to groundwater treatment, regulatory review, or operation of the

14 103 injection wells at the real property bounded by Fairview Avenue North, Thomas

15 Street, Boren Avenue North, and Harrison Street in Seattle, Washington, see Judgment at

16 ¶ 10 (docket no. 271).

17         The proposed settlement contemplates a lump-sum payment of $4.3 million, with

18 $1,637,178.77 allocated to future costs, and the remaining $2,662,821.23 apportioned

19 among past costs, post-judgment interest, and attorneys’ fees. See Motion at 5 (docket

20 no. 362). The manner in which the settlement funds are to be structured would result in

21 the amount that Seattle Times owes to Touchstone under the Environmental Remediation

22

23

     ORDER - 3
            Case 2:15-cv-01901-TSZ Document 372 Filed 01/22/21 Page 4 of 4




 1 and Indemnity Agreement being reduced to $1,688,546.72. See id. at 6. No objection

 2 having been made, the Court approves the settlement.

 3 Conclusion

 4         For the foregoing reasons, the Court ORDERS:

 5         (1)   The motion brought by Touchstone, LeatherCare, and Ritt, docket no. 362,

 6 is GRANTED; and

 7         (2)   The Clerk is directed to send a copy of this Order to all counsel of record.

 8         IT IS SO ORDERED.

 9         Dated this 22nd day of January, 2021.

10

11
                                                    A
                                                    Thomas S. Zilly
                                                    United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 4
